DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinh et al (US 8,783,652) in view of Hiroyuki (JPH0762502B2; Provided by Applicant on the IDS dated 24 August 2021 and references taken from Examiner provided English Machine Translation) in further view of Killeen et al (US 2013/0000759).
Regarding Claim 1, Dinh et al disclose a valve device (Figure 2).  The valve device comprising: 
a valve body (210) defining a flow path (240 to 250); 
a valve element (220) provided so as to be configured to open and close the flow path of the valve body (Col 6, lines 29-35); and 
an operator structure (310) provided movably between a close position to make the valve element close the flow path and an open position to make the valve element open the flow path to 
a drive circuit of the adjusting actuator (via 320);
but fails to expressly disclose the driving circuit of the adjusting actuator including a detecting circuit that extracts a value proportional to an electric signal related to an amount of strain generated in the piezoelectric element contained in a voltage difference between both terminals of the piezoelectric element, and a controller configured to control the adjusting actuator so that an opening degree of the flow path by the valve element becomes a target opening degree based on the value.
Hiroyuki teaches a valve device (Figure 1) with a  valve body (generally at 1), a valve element (2a) and an operator structure with an adjusting actuator using a piezoelectric element (generally at 20 for operating member 32) and a drive circuit of the adjusting actuator including a detecting unit that extracts a value proportional to an electric signal generated in the piezoelectric element (via 30; Page 4 of the Machine translation teaches “the detection signal from the detection piezoelectric element 30 is supplied to the control circuit 37 via the lead wire 35”), and a controller (37) configured to control the adjusting actuator so that an opening degree of the flow path by the valve element becomes a target opening degree based on the value (Page 7 of the machine translation teaches “the control circuit 37 compares this detected valve with a preset target value”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dinh et al to incorporate the teachings of Hiroyuki to provide for the driving circuit of the adjusting actuator including a detecting unit that detects an electric signal generated in the piezoelectric element, and a control unit that controls the adjusting actuator so that an opening degree of the flow path by the valve element becomes a target opening degree based on an electric signal of the piezoelectric element.  Doing so would be combining prior art elements according 
Killeen et al teach a valve device (Figure 6) with an operating member with an adjust actuator using a piezoelectric element (generally at 600) and a drive circuit of the adjusting actuator including a detecting unit that detects an electric signal related to an amount of strain generated in the piezoelectric element (actuator 611 with detecting unit 612; where the force measured is strain as taught in Paragraph 71) contained in a voltage difference between both terminals of the piezoelectric element (Paragraph 71). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dinh et al, as modified by Hiroyuki to incorporate the teachings of Killeen et al to provide for detects an electric signal related to an amount of strain generated in the piezoelectric element.  Doing so would be combining prior art elements according to known methods (the control system of a piezoelectric actuator of Killeen et al with the piezoelectric actuator of Dinh et al, as modified by Hiroyuki) to yield predictable results (to provide for a mechanical measurement of the strain force of the system thereby accounting for variations relating to the temperature or surroundings of the actuator).
Regarding Claim 2, Dinh et al disclose a main actuator (380) to move the operator structure to one of the open and close positions (Col 6, lines 14-21 discloses moving the operating member to an open position), and a spring mechanism (370) to move the operator structure to the other of the open position and the close positions (to the closed position as seen in Figure 2; Col 6, lines 14-21), wherein the adjusting actuator adjusts a position of the operator structure positioned in the open position by the main actuator or the spring mechanism (Col 5, lines 44-45).
Regarding Claim 3, Dinh et al disclose all essential elements of the current invention as discussed above except a flow rate adjusting method of the valve device comprising; extracting, in the drive circuit of the adjusting actuator, the value proportional to the electric signal related to the amount of strain generated in the piezoelectric element contained in the voltage difference between both terminals of the piezoelectric element; and controlling the adjusting actuator such that the opening degree of the flow path by the valve body becomes the target opening degree based on the value.
Hiroyuki teaches the flow rate adjusting method of the valve device comprising; extracting, in the drive circuit of the adjusting actuator (Page 4 of the Machine translation teaches “the detection signal from the detection piezoelectric element 30 is supplied to the control circuit 37 via the lead wire 35”), an electric signal generated in the piezoelectric element (Page 4 of the Machine translation teaches “the detection signal from the detection piezoelectric element 30 is supplied to the control circuit 37 via the lead wire 35”); and controlling the adjusting actuator such that an opening degree of the flow path by the valve body becomes a target opening degree based on an electric signal related to the piezoelectric element (Page 7 of the machine translation teaches “the control circuit 37 compares this detected valve with a preset target value, and if the detected value is larger than the target value, the applied voltage applied to the piezoelectric element group 20 is reduced and the detected value is the target”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dinh et al to incorporate the teachings of Hiroyuki to provide for a flow rate adjusting method of the valve device comprising; extracting, in the drive circuit of the adjusting actuator, an electric signal generated in the piezoelectric element; and controlling the adjusting actuator such that an opening degree of the flow path by the valve body becomes a target opening degree based on an electric signal of the piezoelectric element.  Doing so would be combining prior art elements according to known methods (the control system of a piezoelectric actuator of 
Killeen et al teach a valve device (Figure 6) with an operating member with an adjust actuator using a piezoelectric element (generally at 600) and a driving circuit of the adjusting actuator including a detecting unit that detects an electric signal related to an amount of strain generated in the piezoelectric element (actuator 611 with detecting unit 612; where the force measured is strain as taught in Paragraph 71) contained in the voltage difference between both terminal of the piezoelectric element (Paragraph 71). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dinh et al, as modified by Hiroyuki to incorporate the teachings of Killeen et al to provide for detects an electric signal related to an amount of strain generated in the piezoelectric element.  Doing so would be combining prior art elements according to known methods (the control system of a piezoelectric actuator of Killeen et al with the piezoelectric actuator of Dinh et al, as modified by Hiroyuki) to yield predictable results (to provide for a mechanical measurement of the strain force of the system thereby accounting for variations relating to the temperature or surroundings of the actuator).
Regarding Claim 4, Dinh et al disclose a flow rate adjusting method of the valve device comprising: driving the main actuator to make the valve element open the flow path (Col 6, lines 14-21 discloses moving the operating member to an open position), but fails to expressly disclose applying a control voltage preset for an adjustment operation to the piezoelectric element; extracting the value proportional to the electric signal related to the amount of strain generated in the piezoelectric element contained in the voltage difference between both terminals of the piezoelectric element to which the 
Hiroyuki teaches applying control voltage preset for the adjustment operation to the piezoelectric element (element (Page 7 of the machine translation teaches “the control circuit 37 compares this detected valve with a preset target value, and if the detected value is larger than the target value, the applied voltage applied to the piezoelectric element group 20 is reduced and the detected value is the target”); extracting electric signal of the piezoelectric element to which the control voltage is applied element (Page 7 of the machine translation teaches “the control circuit 37 compares this detected valve with a preset target value, and if the detected value is larger than the target value, the applied voltage applied to the piezoelectric element group 20 is reduced and the detected value is the target”).; determining the opening adjustment amount based on the electrical signal element (Page 7 of the machine translation teaches “the control circuit 37 compares this detected valve with a preset target value, and if the detected value is larger than the target value, the applied voltage applied to the piezoelectric element group 20 is reduced and the detected value is the target”).; and inputting a control signal corresponding to the determined opening degree adjustment amount to the adjusting actuator element (Page 7 of the machine translation teaches “the control circuit 37 compares this detected valve with a preset target value, and if the detected value is larger than the target value, the applied voltage applied to the piezoelectric element group 20 is reduced and the detected value is the target”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dinh et al to incorporate the teachings of Hiroyuki to provide for applying control voltage preset for the adjustment operation to the piezoelectric element; extracting electric signal of the piezoelectric element to which the control voltage is applied; determining the opening adjustment amount based on the electrical signal; and inputting a control signal corresponding 
Killeen et al teach a valve device (Figure 6) with an operating member with an adjust actuator using a piezoelectric element (generally at 600) and a driving circuit of the adjusting actuator including a detecting unit that detects an electric signal related to an amount of strain generated in the piezoelectric element (actuator 611 with detecting unit 612; where the force measured is strain as taught in Paragraph 71). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dinh et al, as modified by Hiroyuki to incorporate the teachings of Killeen et al to provide for detects an electric signal related to an amount of strain generated in the piezoelectric element.  Doing so would be combining prior art elements according to known methods (the control system of a piezoelectric actuator of Killeen et al with the piezoelectric actuator of Dinh et al, as modified by Hiroyuki) to yield predictable results (to provide for a mechanical measurement of the strain force of the system thereby accounting for variations relating to the temperature or surroundings of the actuator).
Response to Arguments
Applicant's arguments filed 13 Jan 2021 have been fully considered but they are not persuasive.
Applicant argues that the previously presented prior art refences fail to teach or disclose the newly added limitations to Claim 1.  
Specifically, Applicant argues that Killeen and Hiroyuki measure strain using separate strain sensors and therefore not by a voltage difference, as now recited.  However, Killeen teaches (in ¶71) a 
Therefore, these arguments are unpersuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753